Exhibit 10.9.1

POSITIVE ENERGY, INC.

1911 Fort Myer Drive, Suite 702, Arlington, VA 22209

June 10, 2008

Mr. Jeremy Kirsch

28 Yarmouth St. Apt #4

Boston, MA 02116

Dear Jeremy:

Positive Energy, Inc. (the “Company”) is pleased to offer you employment with
the Company on the terms described below (the “Agreement”).

1. Position. You will start in a full-time position as Vice President of Sales
and Business Development and you will report to the Company’s Chief Executive
Officer (“CEO”). In such role, you will be a member of the senior management
team working closely with the CEO, President, and other members of the senior
management team on the strategic direction of the Company. By signing this
Agreement, you confirm with the Company that you are under no contractual or
other legal obligations that would prohibit you from performing your duties with
the Company.

2. Cash and Incentive Compensation.

a. Salary. You will be paid a starting salary at the rate of $23,660 annually,
payable in equal bi-weekly installments pursuant to the Company’s regular
payroll policy for employees of the Company. The Company will review your base
salary in January 2009. Provided that your performance has been satisfactory
through the date of the base salary review, and to the extent business
circumstances permit, the Company will increase your base salary at that time
(the Company presently expects that any such increase would be to approximately
$150,000 annually). Furthermore, by January 2010, the Company will review your
base salary again. Provided that your performance has been satisfactory through
the date of this second salary review, and to the extent business circumstances
permit, the Company will again increase your base salary at that time. The
Company agrees to provide a mutually acceptable base salary. Notwithstanding the
foregoing, this provision does not alter the at-will nature of your employment
with the Company (as set forth herein).

b. Relocation. In order to assist you to move yourself and your household from
Boston, Massachusetts to the Washington, DC-area, the Company will reimburse you
up to an amount that will not exceed $3,000 to cover your actual relocation
expenses incurred (the “Relocation Payment”). The Relocation Payment shall be
made to you net of all applicable withholding taxes and other applicable
deductions in accordance with the Company’s standard payroll practices. In
addition to the Relocation Payment, the Company shall reimburse you for the
reasonable expenses incurred in connection with you commuting from Boston, MA to
the Washington, DC area, as needed, until the earlier of: (i) one year from the
date you commence employment with the Company; or (ii) the date or your
relocation to the Washington DC area.



--------------------------------------------------------------------------------

c. Stock Options. Subject to the approval of the Company’s Board of Directors
(the “Board”) or the Company’s Compensation Committee, the Company shall grant
you a stock option covering 546,000 shares of the Company’s common stock (the
“Option”), which represents approximately 4% of the Company’s outstanding shares
as of June 14, 2008. The Option shall be granted as soon as reasonable after the
date you commence full-time employment. The exercise price per share will be
equal to the fair market value per share on the date the Option is granted, as
determined by the Board in good faith compliance with applicable guidance in
order to avoid having the Option be treated as deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended. There is no
guarantee that the Internal Revenue Service will agree with this value. You
should consult with your own tax advisor concerning the tax risks associated
with accepting an option to purchase the Company’s common stock. The term of the
Option shall be 10 years, subject to earlier expiration in the event of the
termination of your Continuous Service Status (as defined in the Company’s 2007
Stock Plan (the “Plan”)) to the Company. The shares underlying the Option shall
vest and become exercisable at the rate of: (i) 12.5% of the total number of
shares underlying the Option after the first 6 months of your Continuous Service
Status; (ii) 21.875% of the total number of shares underlying the Option after
the first 12 months of your Continuous Service Status and (iii) the remaining
shares underlying the Option in equal monthly installments over the following
three years of your Continuous Service Status. Notwithstanding the above, if the
Company experiences a Corporate Transaction that constitutes a Triggering Event
(as those terms are defined in the Plan) during your Continuous Service Status,
and (A) terminates your employment for any reason other than Cause (as defined
in the Plan), death or Disability (as defined in the Plan) at any time following
the consummation of the Corporate Transaction, you will vest effective as of and
contingent upon your termination in the lesser of: (i) the number of remaining
unvested shares subject to the Option as of the date of your termination; or
(ii) 50% of the total number of shares subject to the Option; or (B) the
successor corporation does not assume or substitute an equivalent option or
right for your Option in connection with the Triggering Event, you will vest,
effective as of and contingent upon the Triggering Event, in the lesser of:
(i) the number of remaining unvested shares subject to the Option as of the date
of the Triggering Event or (ii) 25% of the total number of shares subject to the
Option. The Option will be an incentive stock option to the maximum extent
allowed by the tax code and shall be subject to the other terms and conditions
set forth in the Plan and in the Company’s standard form of stock option
agreement.

d. Bonus. For every six-month period of your employment July through December
and January through June (each a “Performance Period”) beginning on July 15,
2008, you will be eligible to receive a bonus of up to $20,000, less all
applicable withholdings, for achieving certain performance goals (the
“Performance Bonus”). Within the first thirty (30) days of each Performance
Period, a measurable set of goals will be agreed upon in writing by you and the
CEO of the Company. Your achievement of those goals will be evaluated in the
discretion of the CEO, and the CEO’s determinations with respect to the
Performance Bonus (including, for example, whether it should be pro-rated for
incomplete achievement of the goals or should exceed the amount set forth herein
due to exceptional performance or business circumstances) shall be final and
binding. The Performance Bonus amount shall be determined and considered



--------------------------------------------------------------------------------

earned within thirty (30) days of the close of each Performance Period and paid
within fifteen (15) days from the date when it is determined. You shall not earn
a Performance Bonus unless you are employed by the Company through the end of
the relevant Performance Period. The Company will also review your Performance
Bonus target amount annually. The first review will take place no later than
January 2010. Provided that your performance has been satisfactory through the
date of this bonus review, and to the extent business circumstances permit, the
Company will increase your target bonus at that time.

3. Vacation/PTO and Employee Benefits. During your employment, you shall be
eligible to accrue up to 15 days of paid vacation / paid time off, pro-rated for
the remainder of this calendar year, in accordance with the Company’s vacation /
paid time off policy, as it may be amended from time to time. During your
employment, you shall be eligible to participate in the employee benefit plans
maintained by the Company, subject in each case to the generally applicable
terms and conditions of the plan in question and to the determinations of any
person or committee administering such plan.

4. Business Expenses. The Company will reimburse you for your necessary and
reasonable business expenses incurred in connection with your duties hereunder
upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies.

5. Confidential Information and Invention Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s enclosed standard Confidential Information and
Invention Assignment Agreement.

6. Termination.

a. Employment at Will. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations which may have been made to
you are superseded by this Agreement. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s CEO.

b. Rights Upon Termination. Except as expressly provided in Section 7, upon the
termination of your employment, you shall only be entitled to the compensation
and benefits earned and the reimbursements described in this Agreement for the
period preceding the effective date of the termination.

7. Termination Benefits.

a. General Release. Any other provision of this Agreement notwithstanding,
subsection b. below and the potential vesting acceleration provided in
Section 2.c. above shall not apply unless and until (i) you have executed (and
do not revoke) a full and complete general release of all claims in a form
provided by the Company without alteration and (ii) you have returned all
Company property, in each case within thirty (30) days of your termination.



--------------------------------------------------------------------------------

b. Severance Pay. If, during the term of this Agreement and following the
consummation of a Corporate Transaction that constitutes a Triggering Event, the
Company terminates your employment for any reason other than Cause (as defined
in Paragraph 2(h) of the Company’s 2007 Stock Plan), death or Disability or you
resign for Good Reason (as defined below), then, in addition to the amounts
payable in accordance with Section 6.b, the Company shall pay you severance pay
at a rate equal to your base salary in effect at the time of termination of your
employment up to a total of $50,000 following the termination of your
employment. Such severance pay shall be paid in accordance with the Company’s
standard payroll procedures on the Company’s payroll dates and shall be subject
to all applicable withholdings; provided however, that if you have not received
up to a total of $50,000, less all applicable withholdings, on the six (6) month
anniversary of your termination, any remaining amounts due to you will be paid
on such date in a lump-sum payment, subject to all applicable withholdings.
Notwithstanding anything stated herein to the contrary, the severance provided
in connection with your termination under this section is intended to be exempt
from Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii); provided that, to the extent that such severance
and any other payments paid to you in connection with your involuntary
separation from service does not qualify or otherwise exceeds the limit set
forth in Treasury Regulation Section 1.409A-l(b)(9)(iii)(A) or any similar limit
promulgated by Treasury or the IRS, the portion of the severance that does not
qualify or otherwise exceeds such limit, as determined by the Company in its
sole discretion, shall be paid by no later than the fifteenth (15th) day of the
third (3rd) month following the end of your first tax year in which your
termination date occurs, or, if later, the fifteenth (15th) day of the third
(3rd) month following the end of the Company’s first tax year in which your
termination date occurs, as provided in Treasury Regulation
Section 1.409A-1(b)(4).

c. Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean your voluntary resignation after the occurrence of one of the
following conditions without your prior written consent: (i) a material
diminution in your base salary; (ii) a material change in geographic location at
which you must perform services (a change in location will be considered
material if it increases your one-way commute by more than fifty (50) miles);
(iii) any action or inaction of the Company that constitutes a material breach
of the terms of this Agreement; or (iv) any other material adverse change in
your duties, authorities or responsibilities, in each case, only if you provide
notice to the Company of the existence of the applicable condition described
herein within 90 days of the initial existence of the condition, the Company
fails to remedy the condition within 30 days thereafter, and within the 30 day
period immediately following such failure to remedy, you elect to terminate your
employment. The parties intend that this trigger qualify as an involuntary
separation from service trigger under Treasury Regulation
Section 1.409A-l(n)(2).

8. Non-Solicitation. While employed at the Company and for a period of two
(2) years after the termination, for any reason, of your services as an employee
to the Company, you shall not directly or indirectly, personally or through
others, solicit or attempt to solicit (on your own behalf or on behalf of any
other person or entity) any employees, consultants, or customers as set forth in
the Confidential Information and Invention Assignment Agreement, Exhibit A to
this Agreement.



--------------------------------------------------------------------------------

9. Non-Competition. While employed at the Company and for a period of one
(1) year after the termination, for any reason, of your services as an employee
to the Company, you shall not, whether alone or as an individual proprietor,
partner, officer, director, consultant, agent, employee or stockholder of any
company or other commercial enterprise, directly or indirectly, engage in any
business activity in any geographic region or locality in which the Company has
existing customers or has actively marketed its services within six months of
the date of your departure that (i) competes, directly with any business
conducted by the Company, nor (ii) otherwise assist such company or other
commercial enterprise in engaging in such business activity. You acknowledge and
agree that the Company will have the right to seek enforcement of this provision
as well as the provisions in Paragraph 8, including injunctive relief, in a
court of competent jurisdiction in the State of Virginia.

10. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

11. Withholding Taxes. All forms of compensation referred to in this Agreement
are subject to applicable withholding and payroll taxes.

12. Miscellaneous Provisions.

a. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In your case, mailed notices shall be addressed
to you at the home address that you most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

b. Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by you and by an authorized officer of the Company (other
than you). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

c. Whole Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Confidentiality
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof.



--------------------------------------------------------------------------------

d. Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of Virginia without giving effect to
provisions governing the choice of law. If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively, the “Law”) then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

e. No Assignment. This Agreement and all of your rights and obligations
hereunder are personal to you and may not be transferred or assigned by you at
any time. The Company may assign its rights under this Agreement to any entity
that assumes the Company’s obligations hereunder in connection with any sale or
transfer of all or a substantial portion of the Company’s assets to such entity.

f. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

If you wish to accept this offer, please sign and date both the enclosed
duplicate original of this Agreement and the enclosed Confidential Information
and Invention Assignment Agreement and return them to me. As required by law,
your employment with the Company is also contingent upon your providing legal
proof of your identity and authorization to work in the United States. This
offer, if not accepted, will expire at the close of business on June 30, 2008.

We look forward to having you join us on no later than July 14, 2008.

 

Very truly yours,

 

Daniel Yates, CEO POSITIVE ENERGY, INC.

 

I have read and accept this employment offer:

 

Signature of Jeremy Kirsch Dated:

 

Attachment

 

Exhibit A:

Confidential Information and Invention Assignment Agreement